             Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
WAI YEE CHU, on behalf of herself and others
Employees similarly situated,

                                            Plaintiff(s)             Docket Number: 19-cv-2323


-against-                                                           PLAINTIFF’S ANSWER TO
                                                                    DEFANDANTS’
                                                                    COUNTERCLAIMS
A A TOURIST INC., and Jamie Chung

                                             Defendants
----------------------------------------------------------------X

        Plaintiff/Counter-Defendant WAI YEE CHU (“Counter-defendant”), by and through her

attorneys, Hang & Associates, PLLC, hereby provides her answer and defenses to

Defendants/Third Party Plaintiffs’ (Third Party Plaintiffs) Counterclaims (the “Counterclaims”)

and states as follows:

                                ANSWER TO THE COUNTERCLAIM

        1.       Counter-defendant admits that Third Party Plaintiff A A Tourist Inc. is a New York

Corporation, authorized to do business in New York.

        2.        Counter-defendant admits that Third Party Plaintiff Jamie Chung resides in New

York State.

        3.        Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 132 of the Complaint.

        4.       Counter-defendant admits that Third Party Defendant ZHAUNG is the husband of

Plaintiff/Counter-defendant WAI YEE CHU.




                                                           1
            Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 2 of 9




       5.       Counter-defendant does not have sufficient information to form a response to

whether Third Party Defendant ZHAUNG resides or continues to reside at 500 West 56th Street

Apt 1211, New York, NY 10019.

       6.       Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 135 of the Complaint.

       7.       Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 136 of the Complaint.

       8.       Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 137 of the Complaint.

       9.       Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 138 of the Complaint.

       10.      Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 139 of the Complaint.

       11.      Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 140 of the Complaint.

       12.      Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 141 of the Complaint.

       13.      Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 142 of the Complaint.




                                                 2
         Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 3 of 9




       14.    Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 143 of the Complaint.

       15.    Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 144 of the Complaint.

       16.    Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 145 of the Complaint.

       17.    Counter-defendant denies every and any allegation in Paragraph 146 of the

Complaint.

       18.    Counter-defendant denies every and any allegation in Paragraph 147 of the

Complaint.

       19.    Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 148 of the Complaint.

       20.    Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 149 of the Complaint.

       21.    Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 150 of the Complaint.




                                              3
          Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 4 of 9




       22.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 151 of the Complaint.

       23.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 152 of the Complaint.

       24.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 153 of the Complaint.

                                          COUNT I / COUNTERCLAIM I

                                                     FRAUD

       25.      Counter-defendant repeats and reallege all paragraphs above as though fully set

forth herein.

       26.      Counter-defendant admits that she has a marriage relationship with Third Party

Defendant ZHUANG but denies any allegations in Paragraph 155 of the Complaint.

       27.      Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 156 of the Complaint.

       28.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 157 of the Complaint.

       29.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 158 of the Complaint.



                                                 4
          Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 5 of 9




       30.      Counter-defendant does not have sufficient information to form a response to the

allegations in Paragraph 159 of the Complaint.

       31.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 160 of the Complaint.

       32.      Counter-defendant admits that she was employed by the Third Party

Plaintiff/Defendant in this lawsuit.

       33.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 162 of the Complaint.

       34.      Counter-defendant states that the allegations in Paragraph 163 of Complaint assert

legal conclusions that do not require response.

                                       COUNT II/ COUNTERCLAIM II

                            MALICIOUS PROSECUTION/ABUSE OF PROCESS

       35.      Counter-defendant repeats and reallege all paragraphs above as though fully set

forth herein.

       36.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 165 of the Complaint.

       37.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 166 of the Complaint.




                                                  5
          Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 6 of 9




       38.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 167 of the Complaint.

       39.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 168 of the Complaint.

       40.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 169 of the Complaint.

       41.      Counter-defendant does not have sufficient information to form a response to the

allegations against Third Party Defendant ZHUANG, and denies every and any allegation against

Counter-defendant in Paragraph 170 of the Complaint.

       42.      Counter-defendant states that the allegations in Paragraph 171 of Complaint assert

legal conclusions that do not require response.

                                      COUNT III/ COUNTERCLAIM III

                                      BREACH OF FIDUCIARY DUTY

       43.      Counter-defendant repeats and reallege all paragraphs above as though fully set

forth herein.

       44.      Counter-defendant lacks information to form a response to allegations in Paragraph

173 in the Complaint.

       45.      Counter-defendant lacks information to form a response to allegations against Third

Party Defendant ZHUANG, and denies every and any allegation against Counter-defendant in

Paragraph 174 in the Complaint.



                                                  6
          Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 7 of 9




       46.      Counter-defendant lacks information to form a response to allegations against Third

Party Defendant ZHUANG, and denies every and any allegation against Counter-defendant in

Paragraph 175 in the Complaint.

       47.      Counter-defendant states that the allegations in Paragraph 176 of Complaint assert

legal conclusions that do not require response.

       48.      Counter-defendant states that the allegations in Paragraph 177 of Complaint assert

legal conclusions that do not require response.

                                                       COUNT IV

                                             INDEMNIFICATION

       49.      Counter-defendant repeats and reallege all paragraphs above as though fully set

forth herein.

       50.      Counter-defendant states that the allegations in Paragraph 179 of Complaint assert

legal conclusions that do not require response.

       51.      Counter-defendant states that the allegations in Paragraph 180 of Complaint assert

legal conclusions that do not require response.

                                  AFFIRMATIVE AND OTHER DEFENSES

                                                  FIRST DEFENSE

       The Counterclaim is barred in whole or in part as some or all of the allegations fail to state

       a claim upon which relief can be granted.

                                              SECOND DEFENSE

       The Counterclaim in whole or in part is untimely and barred by the statutes(s) of limitations.

                                             THIRD DEFENSE




                                                   7
  Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 8 of 9




Any damages sustained by Counterclaimant, which are denied, were the result of

Counterclaimants or third parties, over whom Counter-defendant had no control and for

whose conduct Counter-defendant is not responsible.

                                      FOURTH DEFENSE

The Counterclaimant was barred from recovering based on equitable doctrines, including,

without limitation, laches, unclean hands, waiver, and/or estoppel.

                                        FIFTH DEFENSE

The Counterclaim fails to state a claim for compensatory damages.

                                        SIXTH DEFENSE

Counterclaimant has failed to mitigate or otherwise act to avoid, lessen or reduce any of the

damages, injury or harm of which it now complains.

                                     SEVENTH DEFENSE

Counterclaimant’ claims are barred by the parol evidence rule.

                                      EIGHTH DEFENSE

Counterclaimant’s counterclaim is frivolous in nature.

                                       NINTH DEFENSE

The Court lacks jurisdiction over the Counterclaims.

                                 RESERVATION OF RIGHTS

Counter-defendant reserves the right to raise additional affirmative and other defenses that

may subsequently become or appear applicable to Counterclaimant’s claims.

WHEREFORE, Counter-defendant respectfully requests judgment dismissing the

Counterclaim with prejudice and awarding her costs, reasonable attorneys’ fees, and such

other relief as this Court deems just and proper.



                                          8
        Case 1:19-cv-02323-GBD Document 24 Filed 06/14/19 Page 9 of 9




Dated: June 14, 2019

                                                  HANG & ASSOCIATES, PLLC.


                                                    s/ Jiajing Fan
                                                    Jiajing Fan, Esq.
                                                    136-20 38th Ave. Suite 10G
                                                    Flushing, New York 11354
                                                    Tel: (718) 353-8588
                                                    Email: jfan@hanglaw.com
                                                    Attorneys for Plaintiff



TO:
Michael Brand, Esq.
Vincent S. Wong, Esq.
Law Offices of Vincent S. Wong
39 East Broadway, Suite 306
New York, NY 10002
T: (212) 349-6099
F: (212) 349-6599
Attorneys for the Defendants




                                      9
